Citation Nr: 0619579	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  03-36 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an earlier effective date for the grant of 
service connection for otitis media with right ear pain 
(geniculate neuralgia).

2. Entitlement to a separate initial compensable evaluation 
for geniculate neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to April 
1985.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) decisions dating from January 2002.

A historical review of the record shows that in a September 
1993, rating decision the RO granted service connection for 
otitis media with right ear pain, evaluated as noncompensable 
under Diagnostic Code 6201-6100 from May 1, 1990.

During the course of the present appeal, the veteran 
essentially claimed entitlement to service connection for 
trigeminal neuralgia and geniculate neuralgia.

A June 2003 VA neurologic examination undertaken in 
connection with the veteran's claim shows that the medical 
examiner reviewed the veteran's claims file. Following 
examination of the veteran and review of the claims file, the 
medical examiner opined that the findings confirmed the 
presence of geniculate neuralgia, possibly due to traumatic 
injury in service.

In an October 2003 statement of the case (SOC), the RO 
confirmed and continued the denial of service connection for 
trigeminal neuralgia. Rather than undertake a formal rating 
decision, the RO was noted in the SOC to have essentially 
conceded that the competent medical evidence supported the 
grant of service-connection for geniculate neuralgia, as it 
was considered to be associated with and part of the service- 
connected ear disability, evaluated as noncompensable 
effective May 1, 1990.

In March 2004, the veteran attended a hearing before the 
undersigned Veterans Law Judge of the Board, in Washington, 
DC. The hearing transcript is on file. At the hearing, the 
veteran and her representative essentially noted that the 
remaining issue on appeal for service connection benefits was 
the certified issue of entitlement to service connection for 
trigeminal neuralgia. Also, the veteran and her 
representative essentially gave notice of disagreement (NOD) 
to the apparent effective date of May 1, 1990, for the grant 
of service connection for geniculate neuralgia, claiming 
entitlement to an earlier effective date retroactive to 1986. 
Moreover, it was argued that the veteran's geniculate 
neuralgia warranted a separate initial compensable evaluation 
in accordance with the schedular criteria for rating diseases 
of the cranial nerves.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in the above circumstances where a NOD is filed, but a 
statement of the case (SOC) has not been issued, the Board 
must remand the claim to the RO to direct that a statement of 
the case be issued.  Accordingly, in a decision dated in 
December 2004, the Board denied service connection for 
trigeminal neuralgia and remanded both issues currently on 
appeal to the RO for issuance of an SOC.  

The RO sent this document to the veteran on March 15, 2005.  
The appellant submitted a substantive appeal in response to 
the SOC on May 13, 2005.  Accordingly, the issues of 
entitlement to an earlier effective date for the grant of 
service connection for geniculate neuralgia and a separate 
initial compensable evaluation for geniculate neuralgia are 
now before the Board for appellate consideration.  

The issue of a separate initial compensable evaluation for 
geniculate neuralgia is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.	The veteran was discharged from active service on April 
1, 1985.  

2.	A claim for service connection for otitis media with 
right ear pain (geniculate neuralgia) was not received 
prior to May 1, 1990.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 1990, 
for a grant of service connection for otitis media with right 
ear pain (geniculate neuralgia) have not been met. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 
4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies the veteran's claim for an earlier 
effective date for the grant of service connection for otitis 
media with right ear pain (geniculate neuralgia), the Court's 
decision in Dingess/Hartman v. Nicholson, supra, is moot in 
regard to that issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in January 2005.  This 
letter, in conjunction with the statement of the case, 
described the VCAA and the law and regulations governing, and 
described the type of evidence necessary to establish, the 
veteran's current claim for an earlier effective date.  The 
letter also informed him of who was responsible for obtaining 
what evidence. Also, this VCAA notice letter essentially told 
the veteran of the need to submit all relevant evidence and 
information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
In this case, the initial VCAA notice letter was sent to the 
appellant prior to the initial rating currently being 
appealed. Since the VCAA notice came before the initial 
adjudication, the timing of the notice does comply with the 
requirement that the notice must precede the adjudication.  
Moreover, the appellant has had ample opportunity to submit 
additional argument and evidence after the VCAA notice was 
provided.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2005). For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i) (2005).   

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit. Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001). However, an "informal claim must 
identify the benefit sought." Id (citing 38 C.F.R. § 3.155(a) 
(2003)). The Federal Circuit has elaborated that VA, "has a 
duty to fully and sympathetically develop the veteran's claim 
to its optimum in order to determine if an informal claim had 
been raised. With respect to all pro se pleadings, ... VA 
[must] give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations. Szemraj v. 
Principi, 357 F.3d 1370 (2004); see also Moody v. Principi, 
360 F.3d 1306 (2004).

As noted above, an effective date for a grant of service 
connection is warranted from the day following service 
discharge only when the veteran's claim for service 
connection is received within a year from the date of 
discharge.  In the veteran's case, such a claim would have to 
have been received no later than April 1, 1986.  A review of 
the record, however, fails to reveal any claim for service 
connection for otitis media with right ear pain (geniculate 
neuralgia) until May 1, 1990.  Since that date is the date of 
receipt of the earliest claim for service connection for an 
ear disability, May 1, 1990 is the earliest appropriate 
effective date for a grant of service connection for otitis 
media with right ear pain (geniculate neuralgia).


ORDER

Entitlement to an earlier effective date for the grant of 
service connection for geniculate neuralgia is denied.


REMAND

In a June 1993 report, a private physician reported that the 
veteran had received considerable treatment for her pain in 
the right facial nerve distribution from a private 
neurologist in Anchorage, Alaska.  No clinical records 
reflecting this treatment are in the claims folder.  VA is 
required to seek records of relevant treatment reported in 
letters from private physicians. Massey v. Brown, 7 Vet. App. 
204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the address of Doctor Shirley 
Fraser, the private neurologist in the 
Anchorage, Alaska, area from which she 
reportedly received treatment for facial 
pain.  When the veteran responds and 
provides any necessary authorization, 
this physician should be contacted and 
asked to provide copies of the veteran's 
treatment.  

2.  Then, readjudicate the claim for 
entitlement to a separate initial 
compensable evaluation for geniculate 
neuralgia.  If these benefits remain 
denied, issue a supplemental statement of 
the case. The case should then be 
returned to the Board, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


